UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 DAVIDA WHITTAKER,
      Plaintiff
        v.
 COURT SERVICES AND OFFENDER                               Civil Action No. 19-199 (CKK)
 SUPERVISION AGENCY FOR THE
 DISTRICT OF COLUMBIA, et al.,
      Defendants

                                  MEMORANDUM OPINION
                                      (July 29, 2019)

       Plaintiff Davida Whittaker brings suit against Defendants Court Services and Offender

Supervision Agency for the District of Columbia (“CSOSA”) and the United States for actions

related to the probation supervision of Clayton Morris. Mr. Morris had previously been convicted

of charges relating to domestic violence against Plaintiff. Plaintiff brings claims against

Defendants for negligence, negligent supervision and training, negligent infliction of emotional

distress, gross negligence, and vicarious liability. Defendants have moved to dismiss Plaintiff’s

Complaint on multiple grounds. First, Defendants move to dismiss Plaintiff’s Complaint on

jurisdictional grounds, arguing that this Court does not have jurisdiction over Plaintiff’s claims

under either diversity jurisdiction or under federal question jurisdiction pursuant to the Federal

Tort Claims Act (“FTCA”). Second, Defendants argue that Plaintiff’s negligence-related claims

should be dismissed as Plaintiff has failed to identify a duty owed to her by CSOSA. Finally,

Defendants request dismissal of Plaintiff’s claim for the negligent infliction of emotional distress

as Plaintiff has not alleged that she was in the zone of danger.




                                                  1
       Upon consideration of the pleadings 1, the relevant legal authorities, and the record for

purposes of this motion, the Court GRANTS IN PART AND DENIES IN PART Defendants’

Motion to Dismiss. The Court concludes that diversity jurisdiction is not proper as Defendants

are not citizens of a state or foreign country. The Court further concludes that CSOSA is not a

proper Defendant under the FTCA and that punitive damages are precluded under the FTCA.

Accordingly, the Court DISMISSES Defendant CSOSA from this lawsuit and DISMISSES

Plaintiff’s claims for punitive damages. The Court otherwise DENIES WITHOUT PREJUDICE

Defendants’ Motion. Additional factual development is required before the Court can more fully

address some of Defendants’ arguments.

                                        I. BACKGROUND

       Plaintiff’s claims arise out of events related to CSOSA’s probation supervision of Mr.

Morris. Plaintiff was the complaining witness in a 2016 domestic violence criminal case in the

Superior Court of the District of Columbia brought by the government against Mr. Morris.

Compl., ECF No. 1, ¶ 23. Plaintiff was also the complaining witness in a second 2016 domestic

violence criminal case in D.C. Superior Court based on Mr. Morris’s failure to abide by the

conditions of his release in the first domestic violence case and additional threats against Plaintiff

while the first case was pending. Id.

       On September 26, 2016, Mr. Morris pled guilty to various charges from both his first and

second domestic violence criminal cases. He was sentenced to 180 days in jail, with 90 days


1
 The Court’s consideration has focused on the following documents:
    • Defs.’ Mot. to Dismiss (“Defs.’ Mot.”), ECF No. 10;
    • Pl.’s Opp’n to Mot. to Dismiss (“Pl.’s Opp’n”), ECF No. 11; and
    • Defs.’ Reply to Pl.’s Opp’n to the Mot. to Dismiss (“Defs.’ Reply”), ECF No. 12.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).

                                                  2
suspended, and two years probation, with the sentences to run concurrently. Id. at ¶ 25. CSOSA

was in charge of supervising Mr. Morris’s probation and was allegedly aware of his history of

domestic violence against Plaintiff. Id. at ¶ 26. As a condition of his probation, Mr. Morris was

ordered to stay away from and have no contact with Plaintiff. Id. at ¶ 27.

       Following Mr. Morris’s release from jail, Plaintiff alleges that on February 16, 2017, Mr.

Morris contacted Plaintiff by calling her work landline number several times in violation of the

terms of his probation. Id. at ¶ 29. Plaintiff alleges that she promptly informed CSOSA of this

violation. Id. Plaintiff states that she emailed Mr. Morris’s case manager at CSOSA, explaining

that Mr. Morris had contacted her. Plaintiff’s email signature contained her work cell phone

number. Id. at ¶ 30. CSOSA staff informed Plaintiff that the issue would be addressed. Id.

       Plaintiff alleges that, on February 21, 2017, CSOSA held a visit with Mr. Morris to

discuss Plaintiff’s allegations. Id. at ¶ 31. During the meeting, CSOSA staff inspected Mr.

Morris’s phone to determine if he had called Plaintiff’s work landline number. In inspecting the

phone, Plaintiff alleges that CSOSA staff placed a call to her work landline number using Mr.

Morris’s phone. Plaintiff alleges that CSOSA staff quickly hung up and did not notify her that

CSOSA staff, rather than Mr. Morris, had placed the call. Id.

       Later that day, Plaintiff called CSOSA to notify them that she had again been contacted

by Mr. Morris. Id. at ¶ 33. Plaintiff alleges that she was informed that CSOSA staff member

Daisy Diallo had actually made the call. Id. Plaintiff contacted the prosecutors who had handled

Mr. Morris’s underlying criminal cases to alert them to the issues she was having with CSOSA.

Id. at ¶ 34. Plaintiff alleges that CSOSA staff members then apologized and acknowledged their

mistake. Id.




                                                 3
        Additionally, during the February 21, 2017 meeting between CSOSA and Mr. Morris,

Plaintiff alleges that CSOSA showed Mr. Morris a copy of Plaintiff’s email, which contained her

work cellphone number. Id. at ¶ 32. Plaintiff alleges that, following the meeting, Mr. Morris

made calls to her work cellphone number, a number which she had previously not shared with

him. Id. at ¶ 35. In these calls, Plaintiff alleges that Mr. Morris threatened her with great bodily

harm and death in addition to threatening her daughter. Id.

        Also on February 21, 2017, Plaintiff again contacted CSOSA to inform them that Mr.

Morris had made new threats against her. Plaintiff alleges that CSOSA staff informed her that

there was an active warrant for the arrest of Mr. Morris for this behavior. Id. at ¶ 36. However,

Plaintiff alleges that at the time CSOSA made this assurance, the arrest warrant was not actually

active. Plaintiff further alleges that CSOSA had the wrong phone number for Mr. Morris which

hindered attempts to contact him. Id.

        On February 23, 2017, Plaintiff met with CSOSA staff. Id. at ¶ 37. During this meeting,

Plaintiff alleges that CSOSA informed her that CSOSA staff member Ms. Diallo had shown Mr.

Morris a copy of Plaintiff’s email and had possibly disclosed other information to Mr. Morris. Id.

Later that day, Plaintiff alerted a supervisor at CSOSA and the prosecutors from the underlying

cases about these issues. Id. at ¶ 38. Plaintiff alleges that, based on this information, a

representative of the United States Attorney’s Office for the District of Columbia contacted the

judge from Mr. Morris’s two criminal domestic violence cases to arrange an emergency “show

cause” hearing addressing the situation. Id.

        Also on February 23, 2017, Plaintiff alleges that police attempted to execute the arrest

warrant for Mr. Morris relating to his threats to and contact with Plaintiff. Id. at ¶ 40. Plaintiff

alleges that police were not able to serve the arrest warrant on Mr. Morris because CSOSA had



                                                   4
failed to obtain the apartment number where Mr. Morris resided. Lacking an apartment number,

police were unable to serve Mr. Morris with the arrest warrant. Id.

        Plaintiff further alleges that CSOSA staff were unable to provide an absolute

confirmation that Mr. Morris was wearing his GPS monitor. Id. However, Mr. Morris’s GPS data

did show that he had spent time at a metro stop one block away from Plaintiff’s residence. Id. at

¶ 41. Plaintiff contends that CSOSA staff could not confirm whether or not they had disclosed

her new address or other information to Mr. Morris and recommended that Plaintiff move

residences to protect herself. Id. at ¶ 42. Plaintiff states that she did in fact move to a new address

following her conversations with CSOSA. Id. at ¶ 45.

        The judge from Mr. Morris’s two domestic violence criminal cases conducted an

emergency show cause hearing on March 2, 2017 regarding Mr. Morris’s threats to and contact

with Plaintiff. Id. at ¶ 43. Following the hearing, CSOSA staff emailed Plaintiff informing her that

Mr. Morris’s probation had been revoked for violating the conditions of his release and that he

would serve the remaining 90 days of his sentence in jail. Id. at ¶ 44.

        Based on these events Plaintiff brings five claims against Defendants CSOSA and the

United States. In Count 1, Plaintiff brings a claim of negligence; in Count 2, Plaintiff brings a

claim of negligent supervision and training; in Count 3, Plaintiff brings a claim of negligent

infliction of emotional distress; in Count 4, Plaintiff brings a claim of gross negligence; and in

Count 5, Plaintiff brings a claim of vicarious liability.

                                      II. LEGAL STANDARD

    1. 12(b)(1) Motion to Dismiss Standard

        Defendants move to dismiss Plaintiff’s Complaint under Rule 12(b)(1) for lack of subject

matter jurisdiction. A court must dismiss a case pursuant to Rule of 12(b)(1) when it lacks


                                                   5
subject-matter jurisdiction. In determining whether there is jurisdiction, “the court may consider

the complaint supplemented by undisputed facts evidenced in the record, or the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Coal. for

Underground Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003) (quoting Herbert v. Nat’l

Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992)) (internal quotation marks omitted). “At the

motion to dismiss stage, counseled complaints, as well as pro se complaints, are to be construed

with sufficient liberality to afford all possible inferences favorable to the pleader on allegations

of fact.” Settles v. U.S. Parole Comm’n, 429 F.3d 1098, 1106 (D.C. Cir. 2005). In spite of the

favorable inferences that a plaintiff receives on a motion to dismiss, still that “[p]laintiff bears

the burden of proving subject matter jurisdiction by a preponderance of the evidence.” Am. Farm

Bureau v. EPA, 121 F. Supp. 2d 84, 90 (D.D.C. 2000). “Although a court must accept as true all

factual allegations contained in the complaint when reviewing a motion to dismiss pursuant to

Rule 12(b)(1), [a] plaintiff[’s] factual allegations in the complaint ... will bear closer scrutiny in

resolving a 12(b)(1) motion than in resolving a 12(b)(6) motion for failure to state a claim.”

Wright v. Foreign Serv. Grievance Bd., 503 F. Supp. 2d 163, 170 (D.D.C. 2007) (internal

citations and quotation marks omitted).

    2. 12(b)(6) Motion to Dismiss Standard

        Even if the Court does have jurisdiction, Defendants argue that many of Plaintiff’s claims

should be dismissed under Federal Rule of Civil Procedure 12(b)(6). Under Rule 12(b)(6), a

party may move to dismiss a complaint on the grounds that it “fail[s] to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). “[A] complaint [does not] suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Rather, a complaint



                                                   6
must contain sufficient factual allegations that, if accepted as true, “state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                             III. JURISDICTIONAL ARGUMENTS

        First, Defendants move to dismiss Plaintiff’s claims on jurisdictional grounds. In her

Complaint, Plaintiff states that the Court has jurisdiction over her claims pursuant to diversity

jurisdiction and federal question jurisdiction under the FTCA. Defendants argue that jurisdiction

pursuant to either ground is improper. For the reasons explained below, the Court concludes that

jurisdiction is improper under diversity. The Court further concludes that jurisdiction is proper

under the FTCA but only as to the United States.

    1. Diversity Jurisdiction

        First, the Court concludes that diversity between the parties does not provide jurisdiction

to hear Plaintiff’s claims. Federal courts have diversity jurisdiction if the parties are citizens of

different states or a foreign country and the amount in controversy exceeds $75,000. 28 U.S.C. §

1332(a). Defendants do not dispute that the amount in controversy exceeds $75,000. Instead,

Defendants argue that diversity jurisdiction is improper because Defendants are not citizens of a

state or foreign country. The Court agrees.

        Courts cannot proceed under diversity jurisdiction when the defendants are the United

States government or an agency thereof. As the United States Court of Appeals for the District of

Columbia (“D.C. Cir.”) has explained, “It is well established … that the United States is not a

citizen for diversity purposes and that ‘U.S. agencies cannot be sued in diversity.’ General Ry.

Signal Co. v. Corcoran, 921 F.2d 700, 703 (7th Cir. 1991). In addition to the fact that neither the


                                                   7
United States nor its agencies fit any of the categories of parties listed in 28 U.S.C. § 1332(a), the

Supreme Court has noted, with respect to the Interstate Commerce Commission and the Railroad

Labor Board, that they ‘are not citizens of any State, but have the same relation to one State as to

another.’ State of Texas v. Interstate Commerce Comm’n, 258 U.S. 158, 160 (1922) (footnote

omitted).” Commercial Union Ins. Co. v. United States, 999 F.2d 581, 584-85 (D.C. Cir. 1993).

Because the United States and CSOSA are not citizens of a state or foreign country, Plaintiff

cannot rely on diversity jurisdiction to pursue her claims.

       Plaintiff does not dispute that, as a general rule, the United States and its agencies cannot

be sued in diversity. However, Plaintiff contends that there is a “gloss” on this general rule as

explained in Molton, Allen & Williams, Inc. v. Harris, 436 F. Supp. 853 (D.D.C. 1997). In

Molton, the court explained:

       [t]he historic rule is that agencies and instrumentalities of the Federal Government are
       citizens of no state for diversity purposes and that, therefore, because all parties on each
       side of a controversy must be citizens of different states for diversity jurisdiction to lie,
       diversity jurisdiction never lies in an action against the Federal Government or its
       officials in their official capacities….Recently, however, the Court of Appeals for this
       Circuit placed a gloss on that historic rule. In Trans-Bay Eng'rs & Bldrs., Inc. v. Hills,
       179 U.S. App. D.C. 184, 551 F.2d 370, 376 (1976), the Circuit Court held that the
       Secretary of Housing and Urban Development, a defendant herein, is a citizen of the
       District of Columbia for diversity purposes and that diversity jurisdiction lies when a
       citizen of another jurisdiction sues the Secretary.
436 F. Supp. at 855. Plaintiff contends that the exception to the general rule prohibiting diversity

jurisdiction should apply here because CSOSA is an agency that specifically resides in the

District of Columbia and does not have a nationwide organizational focus.

       The Court begins by noting that Trans-Bay Engineers & Builders, the D.C. Circuit case

relied upon in Molton, was decided over four decades ago, but Plaintiff cites only one district

court case applying Trans-Bay Engineers & Builders to find diversity jurisdiction proper. See

Mehle v. Am. Management Syst. Inc., 172 F. Supp. 2d 203, 205 (D.D.C. 2001) (stating that Trans-

                                                  8
Bay Engineers & Builders “is an anomalous, 25–year–old decision that has been strongly

criticized and may no longer be good law”). Moreover, Trans-Bay Engineers & Builders

involved a suit against the Secretary of the United States Department of Housing and Urban

Development in her official capacity. 551 F.2d at 376 (“[t]his suit is against the Secretary in her

official capacity…”). As such, Trans-Bay Engineers & Builders provides no support for bringing

suit directly against the United States or an agency thereof, as opposed to against the

representative of an agency. Accordingly, the Court concludes that whatever “gloss” Trans-Bay

Engineers & Builders may have put on the general rule that the United States and its agencies

cannot be sued in diversity, that “gloss” is not applicable to the facts of this case. See Tucker v.

Dep’t of Army, No. 02-5178, 2002 WL 31741510, at *1 (D.C. Cir. Dec. 6, 2002) (summarily

affirming the district court’s grant of dismissal because “[t]he Department of the Army is not a

citizen of any state for the purposes of” diversity jurisdiction”); Alec L. v. Jackson, 863 F. Supp.
2d 11, 15 n.7 (D.D.C. 2012), aff’d, 561 F. App’x 7 (D.C. Cir. 2014) (citing Commercial Union

for the proposition that the United States and its agencies cannot be sued in diversity).

Accordingly, the Court concludes that diversity does not provide jurisdiction for the Court to

hear Plaintiff’s claims. 2

    2. Jurisdiction under the FTCA

        Second, Defendants also contend that jurisdiction is improper under the FTCA, which

would provide federal question jurisdiction. Defendants have three arguments as to why

jurisdiction under the FTCA is improper. First, Defendants contend that CSOSA is not a proper

defendant. Second, Defendants argue that judicial immunity or discretionary function immunity


2
  The Court notes that as Plaintiff is a resident of Maryland and CSOSA operates and is located
in the District of Columbia, diversity jurisdiction may have been proper if CSOSA was a
defendant that could be sued in diversity.

                                                  9
bars the suit. Third, Defendants assert that because there is no private analog for the claims

alleged, the FTCA does not provide jurisdiction. The Court will address each argument in turn.

       First, Defendants argue that CSOSA is not a proper defendant under the FTCA. Pursuant

to the FTCA, this Court has jurisdiction over all “civil actions on [specified] claims against the

United States.” 28 U.S.C. § 1346(b)(1) (emphasis added). As such, “the United States is the only

proper party defendant in actions brought under the FTCA.” Cureton v. U.S. Marshal Serv., 322
F. Supp. 2d 23, 25 and n.4 (D.D.C. 2004) (internal quotation marks omitted). Here, Plaintiff

brings suit against CSOSA in addition to the United States. However, because the FTCA

provides this Court with jurisdiction over only claims against the United States, CSOSA is not a

proper defendant.

       Plaintiff argues that CSOSA is a proper defendant pursuant to the FTCA because Plaintiff

has named both CSOSA and the United States as defendants in the same lawsuit. Plaintiff cites

only one out-of-circuit district court case for the proposition that the FTCA provides jurisdiction

over claims against agencies as long as the United States is also a defendant. In Fanoele v.

United States, 975 F. Supp. 1394 (D. Kan. 1997), a plaintiff brought a claim under the FTCA

against the United States Marshals Service and the General Services Administration in addition

to the United States. 975 F. Supp. at n.2. However, the court never addressed whether or not the

United States Marshals Service and the General Services Administration were proper defendants

under the FTCA. As such, Fanoele provides little support for Plaintiff’s argument.

       Based on the explicit language of the FTCA as well as the weight of caselaw, the Court

concludes that CSOSA is not a proper defendant under the FTCA. The FTCA explicitly states

that “[t]he authority of any federal agency to sue and be sued in its own name shall not be

construed to authorize suits against such federal agency on claims which are cognizable” under



                                                 10
the FTCA. 28 U.S.C. § 2679(a). As the D.C. Circuit has explained “[s]uits based on torts

allegedly committed by the Agency or by its employees acting in an official capacity are

maintainable, if at all, under the provisions of the Tort Claims Act, and must name the United

States as defendant.” Goddard v. D.C. Redevelopment Land Agency, 287 F.2d 343, 345-46 (D.C.

Cir. 1961). Because the FTCA permits claims against only the United States, the Court

DISMISSES Defendant CSOSA from this lawsuit. See Verizon Wash., D.C., Inc. v. United States,

254 F. Supp. 3d 208, 215 (D.D.C. 2017) (dismissing FTCA claims against the General Services

Administration where the plaintiff brought FTCA claims against the United States in addition to

the General Services Administration); CHS Indus., LLC v. U.S. Customs and Border Protection,

652 F. Supp. 2d 1, 2 (D.D.C. 2009) (explaining that claims brought pursuant to the FTCA could

not be maintained against the defendant agencies).

       Second, Defendants contend that judicial or quasi-judicial immunity bars this suit under

the FTCA. Defendants claim that the United States is immune from suit pursuant to the FTCA

because the United States can assert judicial immunity over Plaintiff’s claims. 28 U.S.C. § 2674

(“With respect to any claim under this chapter, the United States shall be entitled to assert any

defense based upon judicial or legislative immunity which otherwise would have been available

to the employee of the United States whose act or omission gave rise to the claim.”). Defendants

contend that Plaintiff’s claims concern an alleged failure to properly supervise a probationer and

an alleged failure to take immediate action against a probationer. Defendants explain that these

actions “are integral to the role that CSOSA’s employees play in the judicial process, which

provides them with absolute judicial or quasi-judicial immunity.” Defs.’ Mot., ECF No. 10, 5.

The Court disagrees and concludes that judicial immunity is not applicable to the alleged actions

of CSOSA.



                                                 11
       Judges performing acts associated with their judicial discretion and officials who perform

functions closely associated with the judicial process are entitled to absolute judicial immunity.

See Butz v. Economou, 438 U.S. 478, 511-14 (1978). As Defendants explain, probation officers

are often entitled to judicial immunity from suits arising from actions that they perform for the

court’s benefit. See, e.g., Khan v. Holder, 134 F. Supp. 3d 244, 253-54 (D.D.C. 2015) (holding

D.C. probation officers absolutely immune from liability for damages in claims involving alleged

errors in reports provided for a parole commission appeal); Jones v. Fulwood, 860 F. Supp. 2d
16, 22 (D.D.C. 2012) (holding United States parole commissioners immune from suit for making

a parole determination in the plaintiff’s case); Turner v. Barry, 856 F.2d 1539, 1541 (D.C. Cir.

1988) (finding probation officers absolutely immune from challenges to the accuracy of their

presentence reports). The cases cited by Defendants in support of absolute immunity relate

exclusively to probation officers performing judicial or quasi-judicial functions, such as errors in

reports filed with the court and official parole determinations.

       When assessing a claim of absolute immunity, “the nature of the function performed, not

the identity of the actor who performed it” is the Court’s focus. Forrester v. White, 484 U.S. 219,

229 (1988). Here, Plaintiff alleges that Defendants acted improperly with respect to Mr. Morris’s

probation supervision, the investigation of alleged violations of his conditions of release, the

disclosure of information concerning Plaintiff, the failure to seek revocation of Mr. Morris’s

probation, and more. At this point in the litigation, it appears to the Court that these functions are

not adjudicatory in nature or otherwise intertwined with court proceedings. Instead, these

functions seem to be investigatory in nature and not entitled to absolute immunity. See, e.g.,

Johnson v. Williams, 699 F. Supp. 2d 159, 167-68 (D.D.C. 2010) (finding CSOSA staff members

not entitled to absolute immunity for actions relating to the plaintiff’s “parole supervision, the



                                                  12
investigation of alleged violations of the conditions of his parole release, and the preparation of

reports on which the USPC relied in issuing a parole violation warrant and revoking his parole”

because those acts were investigatory, not judicial, in nature); Ford v. Mitchell, 890 F. Supp. 2d
24, 31-33 (D.D.C. 2012) (finding CSOSA staff not entitled to absolute immunity because the

defendants’ “conduct here does not constitute an adjudicative decision to grant, deny, or revoke

parole[; instead] these [d]efendants only recommended that a warrant be issued for [the

plaintiff’s] arrest, a non-adjudicatory function”); Swift v. California, 384 F.3d 1184, 1191 (9th

Cir. 2004) (concluding that parole agents were not entitled to absolute immunity for acts relating

to the investigation of the plaintiff's alleged parole violations, the orchestration of the plaintiff’s

arrest, and the recommendation of parole revocation as these activities are more similar to a law

enforcement, not a judicial, functions); Scotto v. Almenas, 143 F.3d 105, 110-13 (2d Cir. 1998)

(concluding that a parole officer who recommended that a warrant be issued for a violation, but

did not “prosecute” the parole revocation, was not entitled to absolute immunity).

        Accordingly, the Court concludes that, because Defendants’ alleged actions are primarily

investigatory rather than judicial, Defendants are not entitled to absolute immunity. If, as the case

develops and Plaintiff’s claims become more clear, it appears that Plaintiff’s claims involve

Defendants’ judicial or quasi-judicial functions, Defendants may again move for dismissal on

this ground.

        Even if absolute immunity is unavailable for Plaintiff’s claims, Defendants contend that

“the discretionary function exception to the waiver of sovereign immunity in the FTCA acts to

bar at least some of Plaintiff’s claims.” Defs.’ Mot., ECF No. 10, 11. The discretionary function

exception applies to government actions “that are discretionary in nature” and “involve[e] an

element of judgment or choice.” United States v. Gaubert, 499 U.S. 315, 322 (1991) (internal



                                                   13
quotation marks omitted). Additionally, the judgment needs to be “of the kind that the

discretionary function exception was designed to shield.” Id. at 322-23 (internal quotation marks

omitted). The discretionary function exception was designed to “prevent judicial ‘second-

guessing’ of legislative and administrative decisions grounded in social, economic, or political

policy.” Id. at 323 (internal quotation marks omitted). As such, officials are immune from suits

challenging discretionary “governmental actions and decisions based on considerations of public

policy.” Id. (internal quotation marks omitted).

        Defendants’ argument in support of the discretionary function exception focuses on an

out-of-circuit district court case, Hardiman v. United States, 945 F. Supp. 2d 246 (D. Mass.

2013). In Hardiman, the plaintiffs brought suit under the FTCA for the United States Probation

Service’s alleged negligence in failing to notify local police of a probationer’s threat of arson and

in failing to take steps to protect the area which the probationer had threatened. 945 F. Supp. 2d

at 253. The court determined that the defendant was entitled to discretionary function immunity

for these alleged omissions. Defendants argue that Hardiman is analogous to the case before the

Court and that the discretionary function exception provides immunity from at least some of

Plaintiff’s claims.

        However, besides being out-of-circuit and noncontrolling on this Court, Hardiman is also

distinguishable. In Hardiman, the court concluded that determining whether or not a third-party

threat existed was a discretionary function. Id. at 254-55. However, in this case, Plaintiff has

alleged that Defendants knew that Mr. Morris posed a specific threat to her. See Compl., ECF

No. 1, ¶ 34 (alleging that a CSOSA staff member stated that Plaintiff was “rightfully

disappointed” by the “mistake” made by CSOSA); ¶ 36 (alleging that CSOSA staff “attempted to

reassure [Plaintiff] that they were protecting her”); ¶ 36 (alleging that CSOSA put out a warrant



                                                   14
for the arrest of Mr. Morris based on his threats to Plaintiff); ¶ 41 (alleging that “CSOSA Staff

recognized that time was of the essence in arresting Mr. Morris before he made good on his

threats and harmed either [Plaintiff] or [her] daughter”); ¶ 42 (alleging that CSOSA

recommended that she move residences to protect herself from Mr. Morris). Accordingly,

Plaintiff’s claims do not appear to involve negligence in CSOSA’s discretionary determination of

whether or not a third-party threat existed. Instead, Plaintiff alleges that Defendants had already

determined that a threat existed and were negligent in managing that threat. Additionally, in

Hardiman, the court found that the defendant’s actions involved public policy determinations

such as concerns about the privacy of probationers, the resources of the police, and the

rehabilitative goals of the parole office. 945 F. Supp. 2d at 256-57. However, the court

acknowledged that “it would be difficult to generate a plausible policy justification for failing to

warn individuals who may be foreseeably impacted by events that were directly caused by the

negligent conduct of the United States.” Hardiman, 945 F. Supp. 2d 257. Here, unlike in

Hardiman, Plaintiff has alleged that Defendants should have foreseen the harm, specific to

Plaintiff, caused by their own negligence as they provided Mr. Morris with Plaintiff’s work

cellphone number and possibly her home address. Compl., ECF No. 1, ¶¶ 35, 42. Accordingly,

Hardiman is not persuasive to the Court’s analysis.

       On the facts alleged, the Court cannot say that the discretionary function exception

applies to Defendants’ conduct. Plaintiff has alleged that Defendants’ failure to properly address

a known threat, in addition to other mistakes, violated CSOSA customs and policies which

provide no room for discretion. Compl., ECF No. 1, ¶ 49. Additionally, as the D.C. Circuit has

explained, the discretionary function exception applies “only where the question is not

negligence but social wisdom, not due care but political practicability, not reasonableness but



                                                 15
economic expediency.” Cope v. Scott, 45 F.3d 445, 450 (D.C. Cir. 1995) (internal quotation

marks omitted). And Defendants, have stated no social, political, or economic policies which are

implicated by the majority of Plaintiff’s claims.

       Defendants do argue that, at a minimum, Plaintiff’s Count 2 claim for negligent

supervision and training is barred by the discretionary function exception as decisions relating to

government supervision of employees generally “involv[e] the exercise of political, social, or

economic judgment.” Daisley v. Riggs, Bank, N.A., 372 F. Supp. 2d 61, 81-82 (D.D.C. 2005)

(internal quotation marks omitted). The Court agrees that issues of governmental staff

supervision and training ordinarily require the weighing of policy considerations. See, e.g.,

Burkart v. Wash. Metro. Area Transit Auth., 112 F.3d 1207, 1217 (D.C. Cir. 1997) (explaining

that decisions concerning the hiring, training, and supervising of government employees are

discretionary in nature, providing immunity from suit); Tonelli v. United States, 60 F.3d 492, 496

(8th Cir. 1995) (dismissing a negligent hiring claim because “[p]ermitting FTCA claims

involving negligent hiring would require this court to engage in the type of judicial second-

guessing that Congress intended to avoid”); Kirchmann v. United States, 8 F.3d 1273, 1277-78

(8th Cir. 1993) (explaining that supervision of government contractors is discretionary).

       While the training and supervision of government staff may ordinarily involve policy

considerations, here, Plaintiff has alleged that the training and supervision decisions were not

discretionary. Instead, Plaintiff has alleged that Defendants failed to supervise and train CSOSA

staff “according to standards of care (including but not limited to those described in CSOSA’s

publicly available materials and those arising from CSOSA’s customs and practices).” Compl.,

ECF No. 1, ¶ 57. As such, it appears to the Court that Plaintiff has alleged that Defendants

violated a mandatory, stated policy in their method of training and supervision. As Plaintiff has



                                                    16
alleged that the standard of care for supervising and training CSOSA staff is established, it

appears that such training and supervision is not discretionary. See Daisley, 372 F. Supp. 2d at 82

(explaining that training and supervision claims are barred by the discretionary function

exception because the plaintiff “has not indicated any statutory, regulatory, or policy directive

specifically prescribing guidelines for the hiring or supervision of Treasury officials”); see also

Burkhart, 112 F.3d at 1217 (explaining that training and supervision claims are barred by the

discretionary function exception because documents showed that the transit authority has

discretion in hiring and training and the parties cited no guidelines for training, hiring, or

supervision). Because Plaintiff has alleged that the training and supervision of CSOSA staff is

mandated by guidelines, the discretionary function exception does not apply to Plaintiff’s claim

for negligent supervision and training. However, if as the record develops, Plaintiff cannot

provide evidence of such training and supervision guidelines, Defendants may again move for

dismissal of Plaintiff’s Count 2 negligent supervision and training claim on this ground.

       Third, Defendants contend that jurisdiction under the FTCA is improper because there is

no private analog for Plaintiff’s claims. Under the FTCA, a plaintiff must state facts showing that

the acts alleged are of the type that would subject “a private individual under like circumstances”

to liability. 28 U.S.C. § 2674. The FTCA “requires a court to look to the state-law liability of

private entities, not to that of public entities, when assessing the Government’s liability under the

FTCA in the performance of activities which private persons do not perform.” United States v.

Olson, 546 U.S. 43, 45-46 (2005) (internal quotation marks omitted). Defendants contend that,

because there is no private analog under District of Columbia law which would support liability

for Plaintiff’s claims, “there is no basis for waiver of sovereign immunity under the FTCA.”

Defs.’ Mot., ECF No. 10, 7. The Court disagrees.



                                                  17
       In analyzing Defendants’ argument, the Court must determine whether or not a private

person can be sued under District of Columbia law for claims similar to those which Plaintiff

alleges against Defendants. While Defendants are not insulated from liability merely because the

acts alleged are uniquely government functions, if Plaintiff’s claims are “wholly grounded on a

duty created by a federal statute such that there is no local law that could support liability of a

private party for similar actions, the FTCA does not apply.” Hornbeck Offshore Transp., LLC v.

United States, 569 F.3d 506, 510 (D.C. Cir. 2009) (internal quotation marks omitted). As such,

the Court must take care that Plaintiff has not “merely re-labeled a violation of federal statute as

common law claims.” Id.

       Plaintiff’s briefing on this issue left much to be desired. Plaintiff repeatedly asserts that

“[o]n its face there are private analogs here, by virtue of the fact that citizens are capable of

asserting similar claims of negligence against private persons.” Pl.’s Opp’n, ECF No. 11, 13.

However, this conclusory assertion without more fails to assist the Court in its analysis as

Plaintiff provides no examples of similar claims of negligence against private persons under

District of Columbia law.

       Despite the lack of support provided by Plaintiff, the Court concludes that there is a

private analog for Plaintiff’s claims. The most analogous cases to the situation presented by

Plaintiff involve the liability of privately-owned criminal rehabilitation centers and halfway

houses when individuals under their supervision cause harm to third-parties. See Dugard v.

United States, 835 F.3d 915, 919 (9th Cir. 2016) (looking to liability of private criminal

rehabilitation facilities to find a private analog where the plaintiff sued the government under the

FTCA for negligently performing numerous duties in supervising a parolee, including failing to

report parole violations). In the District of Columbia, courts “ha[ve] been reluctant to see a



                                                  18
defendant held liable for harm caused by the criminal act of a third party.” Workman v. United

Methodist Comm. on Relief of the Gen. Bd. of Global Ministries of the United Methodist Church,

320 F.3d 259, 262 (D.C. Cir. 2003). However, a duty to prevent harm exists in certain

circumstances.

       In determining whether or not a private defendant has a duty to prevent harm to third

parties, District of Columbia courts have adopted Section 319 of the Restatement (Second) of

Torts. White v. United States, 780 F.2d 97, 103 (D.C. Cir. 1986). Under the Restatement, “[o]ne

who takes charge of a third person whom he knows or should know to be likely to cause bodily

harm to others if not controlled is under a duty to exercise reasonable care to control the third

person to prevent him from doing such harm.” Restatement (Second) of Torts, § 319. The D.C.

Circuit has explained that, under this standard, “institutions, such as prisons and mental

hospitals, that have custody over dangerous persons have a duty to members of the public to

exercise reasonable care to control their inmates or patients.” White, 780 F.2d at 103. Such duty

to protect has been extended to privately-owned facilities which supervise convicted criminals.

See Smith v. Hope Village, Inc., 481 F. Supp. 2d 172, 185-87 (D.D.C. 2007) (finding that a

privately-owned facility that provided transitional services and housing for those convicted of

violent crimes owed a duty of care to the community). As required by the Restatement, a private

facility which supervises those convicted of crimes knows or should know that those under its

charge are “likely to cause bodily harm to others if not controlled.” Restatement (Second) of

Torts, § 319. By virtue of the foreseeability of the harm, there is a corresponding duty “to control

the third person to prevent him from doing such harm.” Id.; see also Thomas v. City of Lights

School, Inc., 124 F. Supp. 2d 707, 712-13 (D.D.C. 2000) (explaining that a privately-owned

school for at-risk youth owed a duty to protect the third-parties when taking students on a field



                                                 19
trip because harm was foreseeable). Accordingly, the Court concludes that the ability of private

parties to be sued in negligence for failure to prevent harm to third parties provides a private

analog for Plaintiff’s claims.

   3. Summary

       In summary, the Court concludes that diversity jurisdiction is not proper as Defendants

are not citizens of a state or foreign country. However, the Court finds that jurisdiction under the

FTCA, which presents a federal question, is proper as against the United States. As the FTCA

does not provide for suits against government agencies, the Court does not have jurisdiction over

claims against CSOSA. Accordingly, CSOSA is DISMISSED from this case. The Court further

DISMISSES Plaintiff’s claims for punitive damages as they are expressly precluded under the

FTCA, Plaintiff’s only source of jurisdiction for her claims. 28 U.S.C. § 2674; Tri-State Hosp.

Corp. v. United States, 341 F.3d 571, 577 (D.C. Cir. 2003) (explaining that punitive damages are

expressly precluded under the FTCA). The Court otherwise DENIES WITHOUT PREJUDICE

Defendants’ jurisdictional arguments for dismissal.

                           IV. SUFFICINCY OF THE COMPLAINT

       In addition to urging dismissal on jurisdictional grounds, Defendants also move for

dismissal for failure to state a claim. Defendants move to dismiss Plaintiff’s negligence-related

claims based on the alleged failure to identify a duty owed to her by CSOSA. Defendants also

move to dismiss Plaintiff’s negligent infliction of emotional distress claim by arguing that

Plaintiff failed to allege that she was in the zone of danger. The Court will address each

argument in turn.

   1. Negligence-related Claims

       First, Defendants contend that the Court should dismiss Plaintiff’s negligence-related


                                                 20
claims because Plaintiff has failed to identify a duty owed to her by CSOSA. To establish a claim

of negligence under District of Columbia law, the Plaintiff must allege that 1) the defendant

owed a duty of care to the plaintiff, 2) the defendant breached that duty of care, and 3) the

defendant’s breach proximately caused damage to the plaintiff. Wise v. United States, 145 F.

Supp. 3d 53, 60 (D.D.C. 2015) (quoting Tolu v. Ayodeji, 945 A.2d 596, 601 (D.C. 2008)).

Defendants argue that Plaintiff has not properly alleged that CSOSA owed her a duty of care.

The Court disagrees and finds that Plaintiff has made sufficient allegations concerning CSOSA’s

duty to survive a motion to dismiss.

       Defendants cite only one case, using District of Columbia law, for the proposition that

parole and probation authorities, such as CSOSA, do not owe a duty of care to the public arising

from their supervision of offenders. In Cunningham v. District of Columbia, 584 A.2d 573 (D.C.

1990), the court found that a doctor who erroneously advised the parole board that a criminal

presented no danger to the community did not violate a duty owed to the plaintiffs. 584 A.2d at

575.

       However, Cunningham provides no analysis explaining why the parole board and the

parole board advisor did not owe a duty of care. Moreover, Cunningham is factually

distinguishable from the case before the Court. In Cunningham, the doctor concluded that a

parolee was no longer a danger to the community. Id. The parolee later shot and wounded or

killed several random women. Id. Unlike in Cunningham, here, Plaintiff has alleged that CSOSA

was aware that Mr. Morris posed a specific danger to her based on his past assaults and

continued threats. Moreover, Plaintiff alleges that she was in regular contact with CSOSA and

that CSOSA was affirmatively acting in an attempt to protect Plaintiff from Mr. Morris.

       Based on her allegations that CSOSA took affirmative steps in an attempt to protect her



                                                 21
from the specific threat posed by Mr. Morris, Plaintiff argues that CSOSA had a duty of care.

Defendants admit that a duty of care exists “where a specific undertaking to protect a particular

individual has occurred, and that individual has justifiably relied upon such an undertaking.”

Defs.’ Mot., ECF No. 10, 9 n.4 (quoting Klahr v. District of Columbia, 576 A.2d 718, 720 (D.C.

1990)). Here, Plaintiff has alleged that there was “direct contact or continuing contact between

[herself] and [CSOSA],” leading to Plaintiff’s justifiable reliance on CSOSA for protection and

the establishment of a special relationship and a duty of care. Woods v. District of Columbia, 63
A.3d 551, 553-54 (D.C. 2013). Plaintiff further alleges that her contact with CSOSA led CSOSA

to take affirmative steps aimed at protecting her, such as conducting meetings with Mr. Morris,

which actually worsened the situation by inadvertently providing Mr. Morris with her contact

information and possibly her residence information. See Johnson v. District of Columbia, 580
A.2d 140, 142-43 (D.C. 1990) (explaining that an individual may rely on emergency workers not

to worsen his or her condition). Plaintiff contends that CSOSA’s knowledge of a specific threat

directed at her and CSOSA’s allegedly bungled attempts to protect Plaintiff created a duty of

care.

        Defendants acknowledge that “a careful factual analysis is necessary” to determine

whether or not a standard of care exists. Defs.’ Reply, ECF No. 12, 6. Based on the allegations in

the Complaint, which the Court takes to be true, the Court concludes that Plaintiff has pled facts

sufficient to overcome at motion to dismiss. As such, the Court DENIES WITHOUT

PREJUDICE Defendant’s motion to dismiss Plaintiff’s negligence-related claims. However, the

Court makes no judgment as to whether or not additional factual development will show that

Defendants actually developed a duty of care to Plaintiff.




                                                22
   2. Negligent Infliction of Emotional Distress

       Second, Defendants argue that the Court should dismiss Plaintiff’s negligent infliction of

emotional distress claim because Plaintiff has failed to state a claim for which relief may be

granted. In the District of Columbia, there are two ways that a plaintiff may state a claim for the

negligent infliction of emotional distress—the zone of danger rule or the special relationship

rule. Under the zone of danger rule, a plaintiff must allege that: “(1) the plaintiff was in a zone of

physical danger, which was (2) created by the defendant’s negligence, (3) the plaintiff feared for

[his] own safety, and (4) the emotional distress caused was serious and verifiable.” Cornish v.

D.C., 67 F. Supp. 3d 345, 363 (D.D.C. 2014). Under the special relationship rule, a plaintiff must

allege that: “(1) the defendant has a relationship with the plaintiff, or has undertaken an

obligation to the plaintiff, of a nature that necessarily implicates the plaintiff’s emotional well-

being, (2) there is an especially likely risk that the defendant’s negligence would cause serious

emotional distress to the plaintiff, and (3) negligent actions or omissions of the defendant in

breach of that obligation have, in fact, caused serious emotional distress to the plaintiff.”

Kowalevicz v. United States, 302 F. Supp. 3d 68, 78 (D.D.C. 2018). Here, Plaintiff appears to

rely on the zone of danger rule to establish her negligent infliction of emotional distress claim.

       The Court concludes that Plaintiff has pled facts sufficient to allege that she was in the

zone of danger. Plaintiff claims that Mr. Morris pled guilty in at least two criminal cases

involving domestic violence committed against her. Compl., ECF No. 1, ¶ 25. Plaintiff further

alleges that during his release, Mr. Morris placed repeated calls to her threatening her “with great

bodily harm and death.” Id. at ¶ 35. Additionally, Plaintiff claims that CSOSA could not confirm

whether or not it had disclosed Plaintiff’s new address to Mr. Morris and even recommended that

Plaintiff move residences for her safety. Id. at ¶ 42. And, Plaintiff alleges that Mr. Morris’s GPS



                                                  23
data showed that he had spent time at the metro stop one block away from her residence. Id. at ¶

41. The Court finds that, at the motion to dismiss stage, these facts are sufficient to sustain a

claim that Plaintiff was placed in a zone of danger due Defendants’ negligence. Additional

factual development is required to determine whether or not Plaintiff was actually in the zone of

danger due to Defendants’ alleged negligence.

        Additionally, Defendants make a cursory argument that Plaintiff “proffered nothing to

suggest that her alleged emotional distress was serious, and she has not presented any means to

verify her alleged damages beyond her blanket statements.” Defs.’ Mot., ECF No. 10, 11. On a

motion to dismiss, the Court must accept the allegations in Plaintiff’s Complaint as true. While

the Court acknowledges that Plaintiff could have been more fulsome in her pleading, the court

finds Plaintiff’s claim sufficient to survive a motion to dismiss. In order to meet the standard for

negligent infliction of emotional distress, a plaintiff must allege “emotional distress of so acute a

nature that harmful physical consequences might be not unlikely to result.” Klayman v. Judicial

Watch, Inc., 296 F. Supp. 3d 208, 217 (D.D.C. 2018) (internal quotation marks omitted). Here,

Plaintiff has alleged that Defendants’ negligent acts “caused [her] to experience extreme

emotional distress and harm.” Compl., ECF No. 1, ¶ 67. The Court finds this allegation sufficient

at this point in the litigation but notes that more will be required as the case progresses.

        In summary, the Court concludes that Plaintiff has alleged facts sufficient to state a claim

for the negligent infliction of emotional distress. As such, the Court DENIES WITHOUT

PREJUDICE Defendants’ motion to dismiss Plaintiff’s claim for the negligent infliction of

emotional distress. Additional factual development will be required before the Court can more

closely analyze Plaintiff’s claim for relief.




                                                  24
                                       V. CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART

Defendants’ [10] Motion to Dismiss. The Court GRANTS Defendants’ Motion and concludes

that diversity does not provide the Court with jurisdiction over Plaintiff’s claims. However, the

Court does have jurisdiction pursuant to the federal questions presented by the FTCA. Under the

FTCA, the only proper defendant is the United States. As such, the Court DISMISSES

Defendant CSOSA from this lawsuit. The Court further DISMISSES Plaintiff’s claims for

punitive damages as they are precluded under the FTCA. The Court otherwise DENIES

WITHOUT PREJUDICE Defendants’ Motion. Additional factual development is required before

the Court can more fully assess some of Defendants’ arguments.

       An appropriate Order accompanies this Memorandum Opinion.

                                                        /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                25